        6:20-cv-02754-TMC          Date Filed 09/21/20        Entry Number 18          Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION

    David Green, Jr.,                        )
                                             )
                           Plaintiff,        )           Civil Action No. 6:20-cv-02754-TMC
                                             )
    vs.                                      )
                                             )
    State of South Carolina; County of )                                  ORDER
    Greenville; Director S. Bodiford; 13th )
    Circuit Judge Letitia Verdin; Sgt. Hall; )
    Sgt. Gantt; Ofc. Burris; and Ofc. Neely, )
                                             )
                           Defendants.1      )
    _________________________________)

          Plaintiff David Green, Jr., proceeding pro se and in forma pauperis, brought this civil

action to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1) and Local Civil Rule

73.02(B)(2)(c) (D.S.C.), this matter was referred to a magistrate judge for all pretrial proceedings.

Before the court is the magistrate judge’s Report and Recommendation (“Report”), recommending

that the court dismiss the action with prejudice and without service of process for failure to state a

claim. (ECF No. 15). Plaintiff was advised of his right to file objections to the Report. Id. at

10. Plaintiff filed no objections, and the time to do so has now run.

          The Plaintiff filed his original Complaint on July 27, 2020. (ECF No. 1). On July 31,

2020, the magistrate judge issued an Order directing Plaintiff to bring the case into proper form

and advising Plaintiff of his duty to keep the court informed as to his current address. (ECF No.

5). Plaintiff filed his Amended Complaint and a proposed summons on August 27, 2020. (ECF

Nos. 11, 12). Subsequently, on August 31, 2020, Plaintiff filed notice with the court that his



1
 On August 27, 2020, Plaintiff filed an Amended Complaint no longer naming Defendants John Doe and Greenville
County Detention who were, therefore, dismissed from this action. See (ECF No. 11).
                                                       1
       6:20-cv-02754-TMC               Date Filed 09/21/20           Entry Number 18            Page 2 of 3



address had changed. (ECF No. 14).

         On September 3, 2020, the magistrate judge filed the Report, and a copy of it was placed

in the mail to Plaintiff at his new address. (ECF Nos. 15, 16). However, the Report was returned

as "undeliverable" on September 17, 2020. (ECF No. 17). Based on his failure to comply with

the Rules of Civil Procedure and the orders of the court,2 it appears Plaintiff no longer wishes to

pursue this action.

         The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 Advisory Committee’s note).

         After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court finds that Plaintiff’s case is subject to dismissal for failure to state a claim,

failure to prosecute under Federal Rule of Civil Procedure 41(b), and for failure to comply with

court orders. Accordingly, the court adopts the Report (ECF No. 15), and incorporates it herein.

Therefore, this case is DISMISSED with prejudice and without issuance and service of process.

The clerk of court shall provide a filed copy of this order to Plaintiff at his last known address.



2
  Specifically, as mentioned above, the magistrate judge issued a “Proper Form Order” on July 31, 2020, in which the
court instructed Plaintiff to submit any changes in his address to the court in writing. (ECF No. 5 at 3). It is evident
Plaintiff knew of this duty to update the court if his address changed, as he has previously filed a written notice of
change of address. (ECF No. 14). Furthermore, the July 31st proper form order explicitly warned Plaintiff that his
failure to keep the court informed as to his current address may result in the dismissal of his case. (ECF No. 5 at 3).
                                                            2
     6:20-cv-02754-TMC         Date Filed 09/21/20        Entry Number 18       Page 3 of 3



       IT IS SO ORDERED.


                                               s/ Timothy M. Cain
                                               Timothy M. Cain
                                               United States District Judge

Anderson, South Carolina
September 21, 2020



                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                  3
